Citation Nr: 1309882	
Decision Date: 03/25/13    Archive Date: 04/02/13

DOCKET NO.  07-07 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus to include as due to exposure to herbicides.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter, N.H.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Los Angeles, California.  

In September 2012, the Veteran and his daughter testified before the undersigned Acting Veterans Law Judge at a Board Videoconference hearing.  A transcript of this proceeding has been associated with the claims file.  

The Veteran originally filed a claim of entitlement to service connection for PTSD.  However, the medical evidence includes a diagnosis of depression.  Thus, the Board has characterized the issue to reflect a broad definition of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file shows that the Veteran was diagnosed with PTSD with depression in March 2004 and was diagnosed with diabetes in August 2004. 

In his claim for service connection for an acquired psychiatric disorder, the Veteran contends that, while aboard the USS Aludra in the summer of 1964, he witnessed a shipmate, possibly by the name of "Jennings" fall overboard.  He also indicated that he injured his foot when a bomb fell on it in 1965 and that he sailed through a combat zone close to enemy lines when the ship was fired upon while aboard the USS Vesuvius in 1965.  In his claim for service connection for diabetes the Veteran contends that he was exposed to herbicides and asbestos while serving aboard both the USS Aludra and USS Vesuvius and that this exposure led to his current diabetes.  

Service connection for PTSD, in particular, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(2012) and 38 C.F.R. § 4.125 (2012) (requiring PTSD diagnoses to conform to the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that a veteran was not exposed to any such agent during service. 38 U.S.C.A. § 1116(f)(West 2002); 38 C.F.R. § 3.307(a)(6) (2012).

The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam area.  The diseases listed at 38 C.F.R. § 3.309(e)(2012) include diabetes mellitus, type II.

A review of the Veteran's currently available service treatment and personnel records is negative for confirmation of the alleged in-service stressors as well as his allegation of exposure to herbicides/asbestos.  Significantly, the Veteran's service treatment records are negative for an injury to the foot and an April 2006 response from the U. S. Army & Joint Services Records Research Center (JSRRC) indicates that the USS Vesuvius was deployed from February 1965 to November 1965 and stopped in Hong Kong and the Philippines (not Vietnam).  On remand, the Veteran and his representative should be provided with an opportunity to provide any additional information regarding the claimed stressors and allegation of exposure to herbicides/asbestos.  Thereafter, the AOJ should make an attempt to obtain any outstanding service treatment and/or personnel records that might substantiate the Veteran's claimed stressors/exposure to herbicides/asbestos.     

Also, during the September 2012 Board Videoconference hearing the Veteran reported that he was being treated at Windsor Cheviot Nursing Home, a non-VA facility.  A review of the claims file is negative for treatment records from Windsor Cheviot Nursing Home.  These records are relevant to the claim on appeal.  On remand, the Veteran should be provided with an opportunity to submit such records or authorize VA to obtain them.   

Furthermore, it appears that there may be outstanding VA treatment records.  A review of the claims file shows VA treatment records dated through February 2009.  However, during the September 2012 Board hearing, the Veteran reported that he had received treatment for his PTSD through VA in the last two years.  On remand, the AOJ should also attempt to obtain any outstanding VA treatment records dated since February 2009.  

Additionally, during the September 2012 Board hearing the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits.  However, neither a decision regarding this award nor any of the medical records used in the decision are associated with the claims file.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA). 

Moreover, the Veteran has not yet been afforded a VA psychiatric examination with regard to his claim.  Upon remand the Veteran should be afforded a VA psychiatric examination so as to determine whether any current acquired psychiatric disorder is related to the Veteran's military service.  If a diagnosis of an acquired psychiatric disorder other than PTSD is made the examiner should opine whether the psychiatric disorder was incurred during or within one year of the Veteran's military service.  If a diagnosis of PTSD is made the examiner should opine whether the Veteran's PTSD can be attributed to a verified stressor and/or whether the Veteran's PTSD is related to "fear of hostile military or terrorist activity."  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, with regard to the claim for SMC based on the need for aid and attendance, the Board notes that this issue is inextricably intertwined with the Veteran's pending claims for service connection for an acquired psychiatric disorder and diabetes mellitus; therefore, it must be remanded until the RO adjudicates the pending claims. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and request that the Veteran provide more details about his claimed stressors and exposure to herbicides/asbestos.  These details should include dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their full names, ranks, units of assignment or any other identifying detail.  The Veteran should be informed that such details are vitally necessary to obtain supportive evidence of the stressful events and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.

2. Contact the National Personnel Records Center in St. Louis, Missouri (NPRC) and request that they provide any outstanding service treatment records and service personnel records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e). 

3. The AOJ should conduct all appropriate stressor development pertaining to the Veteran's alleged stressors and provide a report detailing the nature of any stressor that has been verified.  This must include research on the operations of USS Aludra in the Western Pacific from January 1964 to June 1965, the loss overboard of a Sailor from the USS Aludra in July or August 1964, and whether USS Aludra or USS Vesuvius operated at ranges close to the coast of Vietnam to receive incoming gunfire.  If no stressor has been verified, the AOJ should so state in the report.  Thereafter, the report should be associated with the claims file and provided to the examiner in conjunction with the below-ordered examination.

4. Notify the Veteran of the necessity of obtaining treatment records from Windsor Cheviot Nursing Home and inform him that he may submit these records himself or authorize VA to obtain them on his behalf.  After securing any necessary authorization from him, obtain records from Windsor Cheviot Nursing Home.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. Request all outstanding VA treatment records dated from February 2009 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

6. Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

7. After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response has expired, schedule the Veteran for a VA psychiatric examination to determine the etiology of his current acquired psychiatric disorders.  The claims file must be made available to the examiner and all indicated studies should be performed.  

The examiner should identify all psychiatric disorders found to be present. 

(a)  If a diagnosis of PTSD is made, the examiner should specify (1) whether each alleged stressor found to be established by the record by the RO was sufficient to produce PTSD; (2) whether the remaining diagnostic criteria to support the diagnosis of PTSD have been satisfied; (3) whether there is a link between the current symptomatology and one or more of the in service stressors found to be established by the record by the RO and found to be sufficient to produce PTSD by the examiners; and (4) whether the claimed stressors are related to the Veteran's fear of in-service hostile military or terrorist activity, and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service.

A complete rationale should be provided for any opinion expressed.

8. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


